Citation Nr: 0529331	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1963 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
It is noted that the veteran had sought a hearing before a 
Veteran's Law Judge as conveyed via his VA Form 9; however, 
he later withdrew that request in a letter received by the RO 
in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
further evidentiary development is necessary.

A review of the veteran's claims file indicates that an 
October 1969 rating decision granted service connection for 
neuropathy of the right radial nerve, due to undetermined 
cause, and assigned a 20 percent disability evaluation.  As 
shown by an April 1981 rating decision, the veteran's 
service-connected disabilities also included schizophrenic 
reaction (70 percent from January 1971 and 100 percent from 
May 1981), pan sinusitis (0 percent from September 1978), and 
bronchitis (0 percent from September 1978).

In October 2002, the veteran filed the pending claim, and 
asserted that he had a history of cervical and lumbar 
spondylosis and cervical stenosis with resultant myelopathy 
affecting upper and lower extremities, with partial 
paralysis.  

It is noted that the veteran has not contended the preceding 
medical problems are related to military service.  
Regardless, 38 C.F.R. § 3.808 dictates that if a veteran has 
loss or permanent loss of use of one or both hands, he meets 
a crucial criteria for entitlement to a certificate of 
eligibility in the purchase of an automobile.  "Loss of 
use" of hands is defined in 38 C.F.R. § 3.350(a)(2)(i) as a 
circumstance when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of selection below elbow with use of a 
suitable prosthetic appliance.  

Because the veteran has a service-connected disability 
potentially concerning his ability to utilize a hand, he 
should be provided a VA examination for the purpose of 
assessing the matter in relation to 38 C.F.R. § 3.350.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain relevant 
treatment records from the Central 
Texas Veterans Health Care System 
(where it appears the veteran is 
receiving care).  

2.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file to the VA examiner, who should 
review the claims file.  The examiner 
should provide an opinion as to whether 
the veteran's right radial nerve 
disability has caused a circumstance 
with the hand such that no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the sit of lection 
below elbow with use of a suitable 
prosthetic.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of entitlement to a 
certificate of eligibility for 
financial assistance in the purchase of 
an automobile or other conveyance or 
adaptive equipment.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

